        Case 3:20-cv-06756-MMC Document 29 Filed 01/19/21 Page 1 of 3


 1 ERIN E. SCHNEIDER (Cal. Bar No. 216114)
   MONIQUE C. WINKLER (Cal. Bar No. 213031)
 2 BERNARD B. SMYTH (Cal. Bar No. 217741)
    SmythB@sec.gov
 3 ANDREW J. HEFTY (Cal. Bar No. 220450)
    HeftyA@sec.gov
 4 REBECCA LUBENS (Cal. Bar No. 240683)
    LubensR@sec.gov
 5
   Attorneys for Plaintiff
 6 SECURITIES AND EXCHANGE COMMISSION
   44 Montgomery Street, Suite 2800
 7 San Francisco, CA 94104
   Telephone: (415) 705-2500
 8 Facsimile: (415) 705-2501

 9

10                           UNITED STATES DISTRICT COURT

11                          NORTHERN DISTRICT OF CALIFORNIA

12                              SAN FRANCISCO DIVISION

13 SECURITIES AND EXCHANGE COMMISSION, Case No. 20-cv-06756-MMC

14             Plaintiff,
15       v.                                   STIPULATION AND [PROPOSED]
                                              ORDER SELECTING ADR PROCESS
16 LEWIS I. WALLACH,
                                              Date:        January 15, 2021
17             Defendant.                     Time:        10:30 a.m.
                                              Location:    Courtroom 7, 19th Floor
18                                                         450 Golden Gate Ave.
                                                           San Francisco, CA 94102
19
                                              Judge:       Maxine M. Chesney
20

21

22

23

24

25

26

27

28


                                                                 CASE NO. 20-CV-06756-MMC
                                                          STIPULATION AND [PROPOSED] ORDER
                                                                    SELECTING ADR PROCESS
          Case 3:20-cv-06756-MMC Document 29 Filed 01/19/21 Page 2 of 3


 1
 2         Counsel report that they have met and conferred regarding ADR and have reached the following
 3 stipulation pursuant to Civil L.R. 16-8 and ADR L.R. 3-5. The parties agree to participate in the

 4 following ADR process:

 5                 Early Neutral Evaluation (ENE) (ADR L.R. 5)
 6                 Mediation (ADR L.R. 6)
                                                                'RQQD05\X
 7         X       Early Settlement Conference with a Magistrate Judge (ADR L.R. 7)
                                                                      A
 8                 Private ADR (specify process and provider)
 9 The parties agree to hold the ADR session by:

10                 the presumptive deadline (90 days from the date of the order referring the case to ADR)
11         X       other requested deadline: After the close of expert discovery and prior to the deadline for
12                 the filing of Plaintiff’s motion for disgorgement and penalties, provided that the parties
13                 may stipulate to and jointly request an earlier date.
14

15 Dated: January 6, 2021                          Respectfully submitted,
16
                                                   /s/ Bernard B. Smyth
17                                                 Bernard B. Smyth
18                                                 Attorney for Plaintiff
                                                   SECURITIES AND EXCHANGE COMMISSION
19

20                                                 /s/ Edward W. Swanson
                                                   Edward W. Swanson
21                                                 SWANSON & MCNAMARA LLP
                                                   300 Montgomery Street, Suite 1100
22                                                 San Francisco, CA 94104
23                                                 Attorney for Defendant
                                                   LEWIS I. WALLACH
24

25

26
    %\DJUHHPHQWRIWKHSDUWLHVDWWKH&DVH0DQDJHPHQW&RQIHUHQFHKHOG-DQXDU\
27 WKHVWLSXODWLRQLVPRGLILHGDVDERYH

28
                                                     1                       CASE NO. 20-CV-06756-MMC
                                                                      STIPULATION AND [PROPOSED] ORDER
                                                                                SELECTING ADR PROCESS
        Case 3:20-cv-06756-MMC Document 29 Filed 01/19/21 Page 3 of 3


 1 [     IT IS SO ORDERED
 2       IT IS SO ORDERED WITH MODIFICATIONS:
 3
            -DQXDU\
 4 DATE: ________________, 2021      ___________________________________
                                     __ _________________________________
                                     Hon.
                                        n M
                                        n. Maxine
                                              axine M. Chesney
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                       2                   CASE NO. 20-CV-06756-MMC
                                                    STIPULATION AND [PROPOSED] ORDER
                                                              SELECTING ADR PROCESS
